LEIGH M. CLARK, Retired Circuit Judge.
The appeal in this case was submitted on briefs approximately sixty days after the submission of the appeal of Reeves v. State, 482 So.2d 1298, in which an opinion is being released contemporaneously herewith. The record on appeal in the instant case shows that this Court has heretofore granted a motion by this appellant’s attorney, the same attorney who represented her and Mr. Reeves in the trial court, “for an order allowing her to join the appeal of David Reeves ... that they may proceed as a single appellant” as “authorized by Rule 3(b), Alabama Rules of Appellate Procedure.” We have before us precisely the same briefs of the parties that were submitted in the Reeves case. The record and the transcript of the proceedings in the trial court show that, with the exception of the difference in the names of the two defendants, the indictments, the pleadings, the evidence and the judgments of conviction were precisely the same. The judgment of sentence was more lenient than it was in the Reeves case, but no question is raised by either party as to such difference.
The information found in the case sub judice furnishes a clearer view as to the identity of the Mrs. Crouse, who was referred to repeatedly in the testimony of the officer with the search warrant in his hand as he went to the home of the defendant Reeves and with whom the officer conversed during the time he was in the process of entering the screen door of the porch and thereafter until he had served the warrant on Mr. Reeves, and who, by her own admission by her plea of guilty, had joint possession with Mr. Reeves of the particular contraband for which Mr. Reeves’ home was searched and in which it was found.
We conclude, as we do in Reeves v. State, that each of the two issues raised should be determined adversely to appellant and that the judgment of the trial court should be affirmed.
The foregoing opinion was prepared by Retired Circuit Judge LEIGH M. CLARK, *1306serving as a judge of this Court under the provisions of § 6.10 of the Judicial Article (Constitutional Amendment No. 328); his opinion is hereby adopted as that of the Court.
AFFIRMED.
All the Judges concur.